On Application for Rehearing.
The opinion of the court was delivered by
Bermudez, C. J..
The parties whose pretensions were submitted to *838the lower court for adjudication, did not together claim an amount exceeding $2000; and although the proceeds of sale, out of which they sought to be paid the amount of the vendor’s lien, exceeded that sum, the lower court was not called upon to deal with the disr position of the remainder of the fund, and it accordingly abstained from doing so. It could not, and did not, therefore, render a judgment for the distribution of a sum exceeding $2000.
It could have rendered no judgment as to the surplus which would have bound the parties claiming it, and who are not parties to the proceeding now before us.
Rehearing refused.